DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 21-22, 26-30, 32, 34-36, and 41 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Strothmann et al. (US 2013/0221452 A1; hereinafter “Strothmann”).
Regarding Claim 21, referring to at least Fig. 5 and related text, Strothmann teaches a fingerprint sensor device comprising: an upper structure (US) (148 and 150) through which a fingerprint is sensed, where the upper structure comprises: an upper US side, a bottom US side, and lateral US sides between the top and bottom US sides (an upper side, a bottom side, and lateral sides of 150); a US dielectric layer (150); and a US conductive layer (148) (paragraphs 66-67 and 96); a semiconductor die (124) having a top die side (130), a bottom die side (128), and lateral die sides between the top and bottom die sides (lateral die sides of 124), where the top 
Regarding Claim 22, Strothmann teaches wherein: the US conductive layer is electrically coupled to a first one of the first conductive interconnection structures (one of 132); and the upper structure comprises a second US conductive layer that is electrically coupled to a second one of the first conductive interconnection structures (the other one of 132) (paragraph 60).
Regarding Claim 26, Strothmann teaches wherein the upper structure comprises a plate (150) (Fig. 5 & paragraph 67).
Regarding Claim 27, Strothmann teaches wherein the plate is formed entirely of an insulting material (Fig. 5 & paragraph 67).
Regarding Claim 28, Strothmann teaches comprising an adhesive (146 formed of epoxy adhered/molded to 150) that completely covers the bottom die side (paragraph 64).
Regarding Claim 29, Strothmann teaches wherein the upper US side is free of conductive material (fig. 5).
Regarding Claim 30, Strothmann teaches comprising protective material (146) that laterally surrounds the semiconductor die and is adhered to the upper structure (fig. 5 & paragraph 64).

Regarding Claim 34, Strothmann teaches wherein the upper structure comprises a plate (150) (Fig. 5 & paragraph 67).
Regarding Claim 35, Strothmann teaches comprising forming an adhesive (146 formed of epoxy adhered/molded to 150) that completely covers the bottom die side (paragraph 64).
Regarding Claim 36, Strothmann teaches comprising forming a protective material (146) that laterally surrounds the semiconductor die and is adhered to the upper structure (paragraph 64).
.

Claims 21, 24-25, and 32-33 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hu et al. (US 2016/0212852 A1; hereinafter “Hu”).
Regarding Claim 21, referring to at least Fig. 2E and related text, Hu teaches a fingerprint sensor device comprising: an upper structure (US) (a combination of 21 and 26’) through which a fingerprint is sensed, where the upper structure comprises: an upper US side, a bottom US side, and lateral US sides between the top and bottom US sides (an upper side, a bottom side, and lateral sides of the combined structure of 21 and 26’); a US dielectric layer (26’); and a US conductive layer (21) (paragraphs 49 and 59); a semiconductor die (23) having a top die side (23a), a bottom die side (23b), and lateral die sides between the top and bottom die sides (lateral die sides of 23), where the top die side comprises a sensing area (231 being a fingerprint sensing area) that comprises a fingerprint sensing unit (paragraph 47); a plurality of first conductive interconnection structures (230) electrically connecting the top die side to the bottom US side (paragraph 47); and a lower structure (LS) (22) comprising second conductive interconnection structures (22) for electrically connecting the fingerprint sensor device to another component (25), where the lower structure is electrically connected to the upper structure (fig. 2E & paragraphs 50-51).

Regarding Claim 25, Hu teaches wherein the US conductive layer comprises a first US conductive layer (one of 21) and a second US conductive layer (the other one of 21); the first continuous conductive material is directly connected to the first US conductive layer and directly connected to the first one of the second conductive interconnection structure; and the second continuous conductive material is directly connected to the second US conductive layer and directly connected to the second one of the second conductive interconnection structures (fig. 2E).  
Regarding Claim 32, referring to at least Fig. 2E and related text, Hu teaches a method of making a fingerprint sensor device, comprising: receiving an upper structure (US) (a combination of 21 and 26’) through which a fingerprint is sensed, where the upper structure comprises: an upper US side, a bottom US side, and lateral US sides between the top and bottom US sides (an upper side, a bottom side, and lateral sides of the combined structure of 21 and 26’); a US dielectric layer (26’); and a US conductive layer (21) (paragraphs 49 and 59); 
Regarding Claim 33, Hu teaches further comprising: forming a first continuous conductive material (one of 24) that vertically spans an entirety of the semiconductor die and is electrically coupled to a first one of the first conductive interconnection structures (one of 230) and to a first one of the second conductive interconnection structures (one of 22); and forming a second continuous conductive material (the other one of 24) that vertically spans an entirety of the semiconductor die and is electrically coupled to a second one of the first conductive interconnection structures (the other one of 230) and to a second one of the second conductive interconnection structures (the other one of 24) (fig. 2E & paragraph 53).

Allowable Subject Matter
Claims 23, 31, and 42 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments filed 06/28/2021, with respect to the rejection of claims 21 and 32 under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new/different grounds of rejection is made in view of different interpretation of the previously applied reference and newly found prior art reference as set forth above in this office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL B WHALEN whose telephone number is (571)270-3418.  The examiner can normally be reached on M-F: 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571)272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 




/DANIEL WHALEN/Primary Examiner, Art Unit 2829